
	

114 HR 29 IH: Separation of Powers Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 29
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Poe of Texas (for himself, Mr. Garrett, Mr. Brooks of Alabama, Mrs. Black, Mr. Duncan of South Carolina, Mr. Pittenger, Mr. Roe of Tennessee, Mr. Schweikert, Mr. Duncan of Tennessee, Mr. Franks of Arizona, Mr. Cook, Mr. Marino, Mrs. Blackburn, Mr. Wilson of South Carolina, Mr. Bilirakis, Mr. Burgess, Mr. Palazzo, Mr. Rothfus, Mr. Fincher, Mr. Byrne, Mr. Barletta, and Mr. Kline) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the use of funds for granting deferred action or other immigration relief to aliens not
			 lawfully present in the United States.
	
	
		1.Short titleThis Act may be cited as the Separation of Powers Act of 2015.
		2.Prohibition on use of funds
			(a)For deferred action or paroleNone of the funds appropriated or otherwise made available to any Federal department or agency may
			 be used to parole an alien into the United States or grant deferred action
			 on a final order of removal, for any reason other than on an individual
			 case-by-case basis for urgent humanitarian reasons.
			(b)For the issuance of work permits or green cardsNone of the funds appropriated or otherwise made available to any Federal department or agency may
			 be used to issue to any alien who, on the date of enactment of this Act,
			 is unlawfully present in the United States any document attesting to the
			 lawful permanent resident status of that alien, or to the authorization
			 for employment in the United States of that alien.
			
